Exhibit 10.21

Summary of Director Compensation

In 2008, the board of directors approved the following annual compensation to
directors who are not employees:

Cash compensation

 

  •  

Annual retainer, paid in four equal quarterly installments, for serving as a
member of the board of directors as follows:

 

  •  

$55,000 for the chairman of the board

 

  •  

$35,000 for all other non-employee directors

 

  •  

A one-time “Startup Year Fixed Meeting Fee Retainer” in the amount of $15,000
per non-employee director

 

  •  

Annual retainer, paid in four equal quarterly installments, for serving on a
committee of the board of directors as follows:

 

  •  

$20,000 for serving as the chairman of the audit committee

 

  •  

$20,000 for serving as the chairman of the compensation committee

 

  •  

$10,000 for serving as the chairman of the corporate governance and nominating
committee

 

  •  

$10,000 for serving as a member of the audit committee

 

  •  

$10,000 for serving as a member of the compensation committee

 

  •  

$5,000 for serving as a member of the corporate governance and nominating
committee

 

  •  

Reimbursement for customary and usual travel expenses

Stock compensation

 

  •  

Upon the date on which a person first becomes a non-employee director, such
non-employee director will receive a one-time stock option grant to purchase
60,000 shares of Macrovision common stock pursuant to the 2008 Equity Incentive
Plan

 

  •  

Upon the conclusion of our annual meeting of stockholders each year, each
non-employee director, if he or she continues serving as a member of the board
of directors, will each receive an additional annual stock option grant to
purchase 30,000 shares of Macrovision common stock pursuant to the 2008 Equity
Incentive Plan